FILED

UNITED sTATEs DISTRICT CoURT FEB l 3 Zm'*
FOR THE DISTRICT OF COLUMBIA C|Bl’k. U.S. District & Bankruptcy
Coufts for the District of columbia

MARCUS ORLANDO TAITE, )
)

Petitioner, )

)

v ) Civil Action No. /y" g y jt

)

U.S. PARDON ATTORNEY, et al. , )
)

Respondents. )

MEMORANDUM OPINION

The Court construes the petitioner’s submission as a petition for a writ of habeas corpus.
A habeas action is subject to jurisdictional and statutory limitations. See Braden v. 3 Oth judicial
Cir. Ct. of Ky., 410 U.S. 484 (1973). The proper respondent in a habeas corpus action is the
petitioner’s warden. Rumsfeld v. Padz`lla, 542 U.S. 426, 434-35 (2004); Blair-Bey v. Quz'ck, 151
F.3d 1036, 1039 (D.C. Cir. 1998) (citing Chatman-Bey v. Thornburgh, 864 F.Zd 804, 810 (D.C.
Cir. 1988)). The petitioner currently is incarcerated at an Alabama correctional facility. The
Court cannot entertain this petition for a writ of habeas corpus because neither the petitioner nor
his custodian is within its territorial jurisdiction See Stokes v. U.S. Parole Comm ’n, 374 F.3d
1235, 1239 (D.C. Cir. 20()4). Accordingly, the Court will deny the petition and dismiss this

action. An Order is issued separately.

aaa w

limited /States District Judge

DATE; w 5// z¢>/¢/